Dismissed and Memorandum Opinion filed February 5, 2009







Dismissed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00858-CR
____________
 
EX PARTE CHRISTINE
PAOLILLA
 
 

 
On Appeal from the 351st District
Court
Harris County, Texas
Trial Court Cause No. 1177981
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was charged with the offense of capital murder.  Appellant filed a pre-trial
application for writ of habeas corpus seeking dismissal of the capital murder
prosecution.  Appellant has been convicted of capital murder and her appeal is
now pending in this court.  (Appeal number 14-08B00963-CR).  Appellant=s conviction renders the issue raised
in her pre-trial application for writ of habeas corpus moot.  See Ex parte
Morgan, 335 S.W.2d 766, 766 (Tex. Crim. App. 1960); Ex parte Bennet,
818 S.W.2d 199, 200 (Tex. App.CHouston [14th Dist.] 1991, no pet.) (stating that Awhere the premise of a habeas corpus
application is destroyed by subsequent developments, the legal issues raised
thereunder are rendered moot.@).  




Accordingly,
we dismiss appellant=s appeal as moot.  
 
PER CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b).